Citation Nr: 1617518	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-04 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1972 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issue in August 2009 and August 2012 by the Department of Veterans (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the Board's November 2015 remand, the Veteran has been granted service connection for posttraumatic stress disorder (PTSD), major depressive disorder, spondylolisthesis L5-S1 with bilateral pars interarticularis defect with chronic low back pain and limitation of motion, and radiculopathy of the left lower extremity.  Effective March 30, 2012, the Veteran's combined disability rating was 70 percent.  Since January 27, 2015, his combined disability rating is 90 percent.  The Veteran meets the schedular requirements for TDIU.  However, the record is devoid of information regarding whether or not the Veteran is actually employed or a medical opinion that evaluates the functional impact of the Veteran's service-connected disabilities.  Therefore, a remand is required in order to obtain the Veteran's pertinent employment history and to afford him a VA medical opinion to determine the functional impact of his service-connected disabilities on his ability to work.  


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate entitlement to TDIU.  

Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional information or evidence pertinent to the issue of TDIU.  The RO should then assist the Veteran in obtaining any additional information or evidence adequately identified by the Veteran and/or his representative.

Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Obtain a VA opinion, by a vocational or similar specialist, with respect to the issue of TDIU. The claims file should be made available to the examiner.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing specialist.  

The specialist should assess the effect of the Veteran's service-connected disabilities on his ability to secure (obtain) and follow (maintain) substantially gainful employment based on his functional impairment.  The specialist should review the relevant evidence in the claims folder, to include any prior VA medical examinations, Social Security Administration disability records, and statements of functional impairment in the course of rendering any opinion.  

The specialist should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any nonservic-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's history and the relevant medical science as applicable to the claim.  

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.  
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




